GIFFEN, J.
A statement of the case may'be found in Burkhardt v. Cincinnati, 18 Dec. 450. It involves the construction of a municipal ordinance to regulate the emission of smoke.
Prescribing a certain scale for measuring the density of smoke, and declaring any thing in excess of that scale to be a public nuisance, is the same thing as declaring smoke to be a public injury and annoyance, to prevent which the legislature has given the power to council, act 96 O. L. 21, Sec. 7, Subd. 3 (Rev. Stat. 1692; Lan. 3102; B.-1536-100).
If upon its face, or after investigation, it clearly appears to oe not a nuisance nor an annoyance nor an injury to the public, the ordinance is unreasonable and void; but if it appears that different minds may reasonably arrive at different conclusions the council has not exceeded its power in adopting the ordinance in question; Laugel v. Bushnell (City), 197 Ill. 20 [63 N. E. Rep. 1086; 58 L. R. A. 266]; Bowers v. Indianapolis, 81 N. E. Rep. 1097 (Ind.).
*351We are of the opinion that the ordinary mind would be in doubt whether the prohibition is unreasonable, the difficulty lying in the manner of fixing and declaring the density of the smoke prohibited; but-it will be presumed, in the absence of proof to the contrary, that council duly investigated the subject and adopted this particular scale upon, the ground of accuracy and precision; and unless it is clearly unreasonable or in restraint of trade the ordinance should not be declared void. White v. Kent, 11 Ohio St. 550.
The defendant, Burkhardt,' is charged, as president and generas manager of the Gibson House hotel, with unlawfully permitting the emission and escape of smoke. It is admitted in the record that he is president and general manager of the A. G. Corre Hotel Co., which runs the Gibson House, and did at the time complained of. But it does not appear that he personally permitted or had anything to do with the emission of the smoke.
Under the ordinance the corporation permitting the emission of smoke, or the employe causing it, should have been prosecuted.
Judgment affirmed. 1
Swing and Smith, JJ., concur.